Citation Nr: 0937239	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  00-18 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder 
to include as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran had active service from April 1984 to February 
1987. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Veteran's claim was 
remanded by the Board in August 2003 for further development.


FINDING OF FACT

The Veteran's service-connected left knee disability is the 
proximal cause of his degenerative joint disease, right knee.


CONCLUSION OF LAW

The Veteran's degenerative joint disease, right knee, is 
proximately due to a service-connected left knee disorder.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The instant claim arises from the denial of service 
connection for a right knee disorder as secondary to a 
service-connected left knee disorder.  The appellant's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.

II. Service Connection

In this case, the Veteran claims that he has a right knee 
disorder which has been caused by, or aggravated by, his 
service-connected left knee disability.  See Statement, 
September 10, 2003.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with minimal osteoarthritis of the right knee with 
mild degenerative changes.  See VA medical opinion, May 2005.  
Thus, element (1) of Hickson has been satisfied, in that the 
Veteran has demonstrated that he has a current diagnosis of a 
right knee disorder.

Regarding an in-service diagnosis for degenerative joint 
disease of the right knee, or any other right knee condition, 
the Veteran's service treatment records are silent as to any 
complaints, diagnosis, or treatment for a right knee 
disorder.  His separation examination noted a torn meniscus 
in the Veteran's left knee, as well as a scar of the right 
leg, but the examiner did not report any right knee disorder.  
See Standard Form 89, December 15, 1986.

While osteoarthritis of the right knee has been diagnosed, 
the record contains no objective medical evidence of 
sufficient probative weight that establishes an etiological 
nexus linking his claimed disorder directly to his military 
service.  Specifically, there is no competent evidence 
establishing that the Veteran's disorder had its onset in 
service or that establishes an etiological relationship 
between his claimed disorder and active service.

Instead, the Veteran has claimed that his right knee disorder 
is secondary to his service-connected left knee disability.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Post-service, a private report, dated July 29, 2002, stated 
that there was no evidence to connect his service-connected 
disability to his right knee pain, and that such a connection 
was not well grounded.  Another private physician diagnosed 
the Veteran with right knee pain secondary to compensation 
for left knee arthritis.  See Private Report, October 25, 
2002.  

In April 2003, the Veteran was diagnosed with bilateral knee 
osteoarthritis.  See VA outpatient report, April 1, 2003.  In 
November of that year, a private provider diagnosed the 
Veteran with degenerative joint disease and chondromalacia or 
the right knee.  See Private Report, November 20, 2003.

The Veteran was afforded a VA orthopedic examination in May 
2005.  At that time, the examiner noted that the Veteran 
suffered a left knee injury during his period of active duty 
following a motor vehicle accident.  The examiner noted that 
the Veteran underwent two operations to repair his left knee, 
and that he wore a brace on the left knee so that it wouldn't 
give out.  The Veteran reported that he experienced left knee 
pain in the morning and following activity, with some 
swelling.  He further reported that his right knee began 
bothering him ten years prior, but that the left knee was 
more painful than the right.  

Following an examination, the examiner diagnosed the Veteran 
with mild degenerative changes (per x-ray evidence), 
bilaterally, with the left worse than the right.  Minimal 
osteoarthritis of the right knee was noted.  Ultimately, the 
examiner opined that the Veteran's right knee pain is at 
least as likely as not secondary to his service-connected 
left knee disability because, when the Veteran favors his 
left knee, he puts more pressure on the right knee.  The 
examiner went on to state that it did not appear that his 
right knee disorder preexisted his period of active service 
to any significant degree.

Following the submission of this opinion, the RO apparently 
obtained another VA medical opinion.  As a result, the 
Veteran was scheduled for an additional examination in March 
2008.  The examiner noted that the Veteran was now using 
braces on both knees, almost on a daily basis.  The Veteran 
reported right knee pain that was sometimes sharp, other 
times dull, and exacerbated by kneeling and squatting.  He 
also complained of stiffness and swelling of the right knee, 
as well as some catching.  

On examination, no right knee deformities were noted.  
Tenderness to palpation was observed, as well as patellar 
grind and patellar apprehension.  While prior MRI and x-ray 
evidence was considered, the examiner did not discuss the 
findings of May 2005 which noted mild osteoarthritis, right 
knee.  Following a review of x-rays taken in March 2008, the 
examiner noted osteoarthritic changes, bilaterally  However, 
the examiner only diagnosed the Veteran with patellofemoral 
pain of the right knee, without a mention of degenerative 
changes.  The examiner reported that he was unable to find 
evidence that a right knee disorder preexisted service, or to 
support the conclusion that the Veteran's right knee pain was 
the direct result of his left knee pain.  The examiner went 
on to state that he knew of no literature or body of evidence 
that supports the finding of patellofemoral pain syndrome 
caused by or a result of a concurrent contralateral limb 
condition.  He admitted that patellofemoral pain syndrome was 
poorly understood, and he opined that the Veteran's right 
knee pain was as likely as not due to osteoarthritic changes 
and degenerative changes of his left knee.  

In an April 2008 addendum opinion, the examiner clarified his 
prior diagnosis.  Instead of a positive nexus, his opinion 
should have stated that the Veteran's right knee pain is less 
likely than not due to the osteoarthritic changes and 
degenerative changes of his left knee.

In summation, the Board notes that, while the Veteran has not 
provided evidence to demonstrate the existence of a right 
knee disorder in service, the Veteran has provided evidence 
of a current disability, evidence of a service-connected 
disability, and medical evidence establishing a nexus between 
the service-connected disability and the current right knee 
disability.  Although the examiner related the Veteran's 
right knee "pain" to the Veteran's service-connected left 
knee disorder, it is clear from the totality of the report 
and other supporting evidence that it is the underlying 
pathology that is related.  See Hickson.  Similar to the 
private opinion of October 2002, the May 2005 VA examination 
diagnosed the Veteran with osteoarthritis of the right knee, 
and the examiner opined that his service-connected left knee 
disability is more likely than not the proximal cause of his 
right knee disorder.  It then follows that elements (1) and 
(2) of Allen have clearly been met.  Here, the evidence of 
record is in relative equipoise as there are also negative 
opinions of record as well.  See Gilbert.  As such, although 
direct service connection for a right knee disorder is not 
warranted, entitlement to service connection for degenerative 
joint disease, right knee, as secondary to a service-
connected left knee disability, is in order.  


ORDER

Entitlement to service connection for a degenerative joint 
disease, right knee, as secondary to a service-connected left 
knee disorder, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


